439 F.2d 1128
Kenneth Morton GUTNICK, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 28932 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
December 16, 1970.

Petition for Review of an Order of the Immigration and Naturalization Service
Ruben Montemayor, San Antonio, Tex., for petitioner.
John N. Mitchell, Atty. Gen. of the U. S., Dept. of Justice, Washington, D. C. Troy A. Adams, Jr., Director, U. S. Immigration & Nat. Service, New Orleans, La., Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., for respondent.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Review denied. See Local Rule 21.1


Notes:


*
 Of the Tenth Circuit, sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 906 (5th Cir. 1970)